Citation Nr: 0805976	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  98-15 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected osteoarthritis of the right 
knee, from March 21, 1997.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected instability of the right knee, 
from June 20, 2000.  


REPRESENTATION

Appellant represented by:	Steven Nardizzi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a zero percent (noncompensable) disability 
evaluation for the veteran's service-connected right knee 
disability.  

In July 2000, the RO re-characterized the veteran's service-
connected right knee disability as instability of the right 
knee and increased his disability evaluation to 10 percent, 
effective June 20, 2000.  The RO also granted a separate 10 
percent disability evaluation for osteoarthritis of the right 
knee, also effective from June 20, 2000.  The veteran was 
advised of the grant of the increased ratings by letter and 
by a Supplemental Statement of the Case (SSOC) in August 
2000.  However, he did not withdraw his appeal.  In 
accordance with AB v. Brown, 6 Vet. App. 35 (1993), the 
veteran will generally be presumed to be seeking the highest 
rating available, and thus a partial grant of an increased 
rating does not terminate an appeal.

During the pendency of this appeal, the veteran filed a claim 
for entitlement to service connection for a left knee and 
back disability as secondary to the service-connected right 
knee disability.  He also filed a claim to establish clear 
and unmistakable error (CUE) in an October 1970 rating 
decision, which granted service connection for postoperative 
residuals of an arthrotomy for removal of the medial meniscus 
of the right knee and assigned a noncompensable disability 
evaluation.  The veteran's claims were denied in an April 
2002 rating decision, and he subsequently filed a timely 
notice of disagreement and substantive appeal, VA Form 9.  

In February 2003, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript is associated with the claims file.  

The veteran's service connection and CUE claims were 
certified to the Board, along with his claim for an increased 
rating for service-connected right knee disability.  In 
August 2003, the Board denied the veteran's claim to 
establish CUE in the October 1970 rating decision.  The 
veteran was notified of the Board's determination in August 
2003, but he did not initiate an appeal.  Therefore, the 
Board's August 2003 decision with regard to the CUE claim 
became final, and that issue is no longer on appeal.  See 
38 U.S.C.A. § 7104.  

With regard to his claims for service connection for a left 
knee and back disorder and an increased rating for service-
connected right knee disability, the Board remanded the 
veteran's claims for additional evidentiary development, to 
include scheduling the veteran for a VA examination.  Based 
on the findings of a May 2005 VA examination, the RO, in a 
July 2005 rating decision, granted service connection for a 
left knee disability as secondary to service-connected right 
knee disability and assigned a 10 percent disability 
evaluation, effective November 29, 2001.  The grant of 
service connection for a left knee disability is considered a 
full grant of the benefits sought.  Therefore, that issue is 
no longer on appeal.  

In the July 2005 rating decision, the RO also granted a 10 
percent rating for arthritis of the right knee, as a residual 
condition of the in-service meniscectomy, effective March 21, 
1997.  In making this determination, the RO essentially found 
that an earlier effective date was warranted for the 10 
percent rating established for service-connected 
osteoarthritis of the right knee.  Although the RO granted a 
partial increase for the veteran's disability evaluation, the 
issue of entitlement to a disability evaluation in excess of 
10 percent for service-connected right knee osteoarthritis, 
from March 21, 1997, is still on appeal since the veteran is 
presumed to be seeking the highest rating available.  See AB 
v. Brown, supra.  


With regard to the veteran's claim for a back disability, the 
Board notes that the July 2005 rating decision deferred 
adjudication of the issue in order for a spine VA examination 
to be conducted.  In May 2006, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
as secondary to service-connected right knee disability, and 
assigned a 10 percent disability evaluation, effective 
November 29, 2001.  The grant of service connection for a 
back disability is considered a full grant of the benefits 
sought.  Therefore, that issue is no longer on appeal and the 
issues currently before the Board for appellate consideration 
are properly listed above.  


FINDINGS OF FACT

1.  From March 21, 1997, the competent and probative evidence 
of record shows that the veteran's service-connected 
osteoarthritis of the right knee has consistently been 
characterized by painful motion and tenderness in the medial 
portion of the knee.  There is evidence of intermittent 
patellofemoral crepitus.  The veteran is able to demonstrate 
flexion to 130 degrees and extension to 10 degrees.  
Additional functional impairment due to flare-ups of pain, 
incoordination, fatigability, or weakness is not demonstrated 
to any significant degree.

2.  From June 20, 2000, the competent and probative evidence 
of record shows the veteran's service-connected instability 
of the right knee is characterized by no more than overall 
slight recurrent subluxation or lateral instability.  

3.  From June 20, 2000 to June 9, 2004, but not thereafter, 
the competent and probative evidence of record shows the 
veteran manifested a painful, superficial scar associated 
with his service-connected right knee disability.  




CONCLUSIONS OF LAW

1.  From March 21, 1997, the schedular criteria for a rating 
in excess of 10 percent for osteoarthritis of the right knee 
are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5003-
5260 (2007).  

2.  From June 20, 2000, the schedular criteria for a 
disability evaluation in excess of 10 percent for service-
connected instability of the right knee are not met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 
4.40, 4.45, 4.71(a), Diagnostic Code 5257 (2007).  

3.  From June 20, 2000, to June 9, 2004, the schedular 
criteria for a separate 10 percent evaluation for the scar 
associated with the veteran's service-connected right knee 
disability have been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.72, Diagnostic Code 7804 (2002 & 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  In 
addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.


The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content-complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Accordingly, in April 2001, February 2002, and July 2005, the 
RO sent the veteran letters informing him of the types of 
evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  The 
letters informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it was his 
responsibility to send medical records showing his service-
connected disability had increased in severity, or to provide 
a properly executed release so that VA could request the 
records for him.  The April 2001 and February 2002 letters 
advised the veteran that he should send information 
describing any additional evidence or the evidence itself.  
In July 2005, he was specifically asked to provide any 
evidence in his possession that pertains to his claim.  In 
addition, the July 2005 letter, as well as a March 2006 
letter, informed the veteran of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board notes the VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation claim recently delineated by the Court 
in Vazquez-Flores, supra.  The Board finds, however, that the 
notice error did not affect the essential fairness of the 
adjudication because the letters in April 2001, February 
2002, and July 2005, together with the substantial 
development of the veteran's claim before and after providing 
notice, rendered the notice error non-prejudicial.  In this 
regard, the Board notes that, while the notice letters did 
not specifically conform to the requirements provided in 
Vazquez-Flores, the veteran was advised of his opportunities 
to submit additional evidence and was informed that, at a 
minimum, he needed to submit evidence showing that his 
service-connected disability had increased in severity.  

Subsequently, SSOCs dated in October 2001 and May 2006 
notified the veteran of the evidence that had been received 
in support of his claim and provided him with yet an 
additional 60 days to submit more evidence.  The SSOCs also 
discussed the evidence included in the record, provided him 
with the criteria necessary for entitlement to a higher 
disability rating for his service-connected right knee 
disability, and provided the reasons why his claim was being 
denied.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, 
the Board finds that the post-adjudicatory notice and 
opportunity to develop the case during the extensive 
administrative appellate proceedings which led to the final 
Agency and final Board decision did not affect the essential 
fairness of the adjudication and rendered the notice errors 
non-prejudicial.  Vazquez-Flores, slip op. at 9.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
medical records from all of the private health care providers 
identified by the veteran and for whom he provided 
authorization forms.  In this regard, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In addition, the veteran was afforded VA examinations in 
April 1997, June 2000, and May 2005.  He was also provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  It is therefore 
the Board's conclusion that no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  See Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Entitlement to service connection for postoperative residuals 
of an arthrotomy for removal of the medial meniscus of the 
right knee was established in October 1970, and the RO 
assigned a zero percent disability evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5229 (1970), 
effective January 15, 1969.  At that time, the RO considered 
service medical records which showed the veteran injured his 
right knee in March 1966 and subsequently underwent surgery 
to remove his medial meniscus.  The RO also considered an 
August 1970 VA examination report which revealed normal 
clinical evaluation of the veteran's right knee.  

In March 1997, the veteran requested an increased evaluation 
for his service-connected right knee disability and, in a May 
1997 rating decision, the RO continued the 10 percent 
disability evaluation assigned.  The veteran subsequently 
filed a timely notice of disagreement and substantive appeal 
as to the RO's determination.  He was then afforded a VA 
examination in June 2000 in conjunction with his claim.  

In July 2000, the RO re-characterized the veteran's service-
connected residual right knee disability as instability of 
the right knee, and increased his disability rating to 10 
percent, under DC 5257, effective June 20, 2000.  The RO also 
granted a separate 10 percent disability evaluation for 
osteoarthritis of the right knee, under DC 5003, also 
effective from June 20, 2000.  

In July 2005, the RO determined that the 10 percent rating 
assigned for the service-connected right knee osteoarthritis 
should be effective from March 21, 1997, the date of his 
claim for an increased rating.  The 10 percent rating was 
assigned under DC 5003-5260.  

The veteran asserts that his service-connected right knee 
disability warrants a higher disability evaluation.  He has 
not appealed the effective dates of the disability ratings 
currently assigned.  Therefore, the issues on appeal are 
entitlement to a disability evaluation in excess of 10 
percent for service-connected osteoarthritis, from March 21, 
1997, and a disability evaluation in excess of 10 percent for 
service-connected right knee instability, from June 20, 2000.  

Due to the similar medical history and evidence related to 
these claims, the Board will address them in a common 
discussion.  In this regard, the Board notes that, although 
the veteran is currently receiving separate ratings for his 
osteoarthritis and instability, both disabilities involve his 
right knee.  Therefore, in evaluating this claim, the Board 
will consider the veteran's service-connected right knee 
disability under all potentially applicable diagnostic codes.  
However, the Board must be careful to avoid evaluating the 
same disability and its symptomatology under various 
diagnostic codes, an error known as "pyramiding."  See 
38 C.F.R. § 4.14.  

The most recent medical evidence of record, a May 2005 VA 
examination report, shows the veteran's service-connected 
right knee disability is characterized by post-traumatic 
osteoarthritis, which is manifested by painful motion and 
tenderness in the medial portion of the knee.  These clinical 
findings have been consistently shown in the preponderance of 
the evidence included in the record.  However, the evidence 
of record shows the veteran's right knee disability has also 
been intermittently manifested by patellofemoral crepitus and 
tenderness, minimal medial instability, and limited motion in 
extension and flexion.  See VA examination reports dated 
April 1997 and June 2000; see also private medical records 
dated from May 2001 to November 2004.  The veteran also has a 
scar on the medial aspect of his right knee, which is well-
healed.  See April 1997 and June 2000 VA examination reports; 
June 2004 private medical record.  

The service-connected right knee osteoarthritis is rated at 
10 percent under DC 5003-5260.  It appears the RO assigned DC 
5003-5260 to represent the arthritis and limitation of motion 
the veteran experiences with his right knee disability.  

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under DC\ 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  

The criteria for limitation of motion of the leg are provided 
in DCs 5260 and 5261.  Under DC 5260, a noncompensable rating 
is warranted for flexion limited to 60 degrees, a 10 percent 
rating is warranted for flexion limited to 45 degrees, a 20 
percent rating is warranted for flexion limited to 30 
degrees, and a 30 percent rating is warranted for flexion 
limited to 15 degrees.  Under DC 5261, a noncompensable 
rating is warranted for extension limited to five degrees, a 
10 percent rating is warranted for extension limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, a 30 percent rating is warranted for 
extension limited to 20 degrees, a 40 percent rating is 
warranted for extension limited to 30 degrees, and a 50 
percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.  

In evaluating the veteran's claim, the Board again notes 
that, in order to grant a disability evaluation higher than 
10 percent under DCs 5003, 5260, and 5261, the evidence must 
show that the veteran's service-connected right knee 
osteoarthritis is manifested by limitation of flexion to no 
more than 45 degrees or limitation of extension to at least 
15 degrees, or involves two or more major joints or minor 
joint groups.  

Review of the record reveals the veteran has never manifested 
limited flexion which would warrant a compensable disability 
evaluation under DC 5260.  At the most recent VA examination 
in May 2005, he was able to demonstrate flexion to 130 
degrees, which is noncompensable under DC 5260.  In addition, 
the other evidence of record consistently shows the veteran 
has been able to demonstrate normal flexion to 140 degrees in 
his right knee.  See VA examination reports dated April 1997 
and June 2000; see also June 2004 private medical record from 
Dr. B.S.G.  The Board does note that a May 2001 private 
medical record from Dr. H.D.B. reflects that the veteran was 
able to demonstrate flexion to an angle of 45 degrees; 
however, the Board finds that the 45-degree angle noted in 
the record is equal to 140 degrees of flexion, which is 
normal.  See 38 C.F.R. § 4.71a, Plate II.  

With regard to extension, the record shows that, in June 
2004, the veteran's right knee extension was limited to 10 
degrees, which warrants a 10 percent disability evaluation 
under DC 5261.  See June 2004 private medical record from 
B.S.G.  There is no other competent medical evidence of 
record which shows that his right knee has ever been limited 
to more than 10 degrees of extension.  In addition, the right 
knee disability involves only one major joint.  

Thus the preponderance of the evidence shows that, since 
March 21, 1997, the veteran has never demonstrated limited 
flexion or extension which warrants an evaluation higher than 
10 percent.  In addition, the veteran's right knee disability 
does not involve two or more major or minor joints.  
Therefore, the Board finds that an evaluation in excess of 10 
percent is not warranted under DCs 5003, 5260, or 5261, for 
the time period in question.  

The veteran's service-connected right knee instability is now 
at 10 percent under DC 5257, which provides that recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent disability rating when slight, a 20 percent 
disability rating when moderate, and a 30 percent disability 
rating when severe.  The terms "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6.  

In evaluating the veteran's claim, the Board notes that his 
current symptomatology does not support a higher, or even 
compensable, evaluation under DC 5257.  In this regard, the 
Board again notes that there was objective evidence of 
minimal medial instability in his right knee at the June 2000 
VA examination.  The veteran also testified at the February 
2003 Travel Board hearing that he wore an Ace bandage to 
stabilize his knee.  However, in June 2004, his private 
physician, Dr. B.S.G., noted there was no instability to 
varus or valgus stress.  Similarly, the examiner who 
conducted the May 2005 VA examination specifically noted that 
there was no instability in his right knee, and that 
dislocation and subluxation were not an issue.  There is no 
other competent medical evidence of record which shows that, 
since June 20, 2000, the veteran has experienced instability 
that more nearly approximates moderate or severe instability 
as contemplated in DC 5257.  Therefore, the Board finds that 
any recurrent subluxation or lateral instability the veteran 
experiences in his right knee is no more than slight and, 
thus, warrants no more than a 10 percent rating under DC 
5257.  

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his right knee 
disability under all other appropriate diagnostic codes.  
However, the veteran has never been diagnosed with or been 
shown to have ankylosis of the knee, impairment of the tibia 
and fibula, or genu recurvatum (hyperextended knee).  
Therefore, 38 C.F.R. § 4.71a, DCs 5256, 5262, and 5263 (2007) 
are not for application.  The Board has also considered DC 
5259, which provides that symptomatic removal of semilunar 
cartilage warrants a 10 percent disability rating.  However, 
since the maximum evaluation under DC 5259 is 10 percent, the 
Board finds it would not assist the veteran in obtaining a 
higher rating and, therefore, is not for application.  

Under DC 5258, a 20 percent evaluation is warranted where the 
semilunar cartilage is dislocated with frequent episodes of 
locking, pain, and effusion into the joint.  In this context, 
the Board notes that the veteran's semilunar cartilage, or 
medial meniscus, was removed during his military service.  
Nonetheless, the Board also notes the veteran has 
consistently reported that he has constant pain in his right 
knee and, at the June 2000 VA examination, he reported that 
he experienced a locking sensation when he stood up after 
prolonged sitting.  Despite his complaints of pain and 
locking in his right knee, the Board notes there is no 
objective medical evidence of locking or effusion in the 
right knee joint.  See VA examination reports dated April 
1997, June 2000, and May 2005; see also private medical 
records dated from May 2001 to November 2004.  Therefore, DC 
5258 is not for application herein.  

The Board has also considered whether a separate disability 
evaluation is warranted based on the scar on his right knee 
due to the previous meniscectomy.  The April 1997 VA 
examination report reflects there was a 4.5 cm surgical scar 
on the medial aspect of the veteran's right knee that was 
linear, movable, nontender, and healed.  At the June 2000 VA 
examination, he complained of numbness and hyperesthesia in 
the scar.  The examiner who conducted the June 2000 VA 
examination described the scar as a 21/2-inch vertical scar 
which was well-healed with minimal hypopigmentation but no 
keloid formation or adherence to the deep tissue.  In June 
2004, Dr. B.S.G. noted that the scar was well-healed.  

The Board notes that, during the pendency of the veteran's 
claim and appeal, amendments were made to the rating criteria 
evaluating skin disorders.  See 67 Fed. Reg. 49,590 (July 31, 
2002) (now codified at 38 C.F.R. § 4.118, DCs 7800 to 7833 
(2007)).  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of an 
appeal, the Board considers both the former and current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The Board notes that the highest evaluation under the old and 
new codes that are potentially applicable to the veteran's 
scar is 10 percent.  See Diagnostic Codes 7803, 7804, 7805 
(2002 & 2007).  As noted, the evidence shows the veteran 
complained of hyperesthesia at the June 2000 VA examination.  
Hyperesthesia is defined as a dysethesia consisting of 
increased sensitivity, particularly a painful sensation from 
a normally painless touch stimulus.  Dorland's Illustrated 
Medical Dictionary 793 (24th ed. 1994).  Therefore, the Board 
finds there is competent, objective evidence of painful, 
superficial scar, which warrants a separate 10 percent rating 
under DC 7804 (2002 & 2007).  However, the evidence prior to 
and after the June 2000 examination contains no 
symptomatology or complaints regarding the scar.  Thus, the 
veteran is entitled to a staged rating for the scar on his 
right knee, which consists of a separate 10 percent rating 
under DC 7804 (2002 & 2007), as of June 20, 2000, but not 
after June 9, 2004, the next time there is objective medical 
evidence in the record regarding the scar.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. 
App. 194 (1997), the Board is not required to assign a 
separate rating for pain.  

In evaluating the veteran's right knee under the criteria of 
DeLuca, supra, the Board again notes that the veteran has 
consistently complained of pain in his right knee and there 
is objective evidence of record which shows crepitus 
(popping) and tenderness to palpation in the right knee.  The 
examiner who conducted the May 2005 VA examination noted that 
the veteran's range of motion was additionally limited by 
pain and lack of endurance following repetitive use, but did 
not provide an estimate as to the additional functional loss 
the veteran experiences.  Although the May 2005 VA examiner 
did not estimate the veteran's functional loss due to pain, 
the Board finds the veteran is not prejudiced thereby.  The 
10 percent rating assigned under DC 5003 contemplates the 
veteran's pain and fatigability, as it was assigned based 
upon clinical evidence of painful motion.  His pain and 
crepitus are also contemplated in the 10 percent rating 
assigned under DC 5257 because his current symptoms, as shown 
in the evidence of record, do not assist him in obtaining a 
higher, or even compensable, evaluation under that diagnostic 
code.  Therefore, an increased evaluation is not warranted 
based on application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca.  

Finally, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Hart v. Mansfield, supra.  As discussed above, 
the veteran is entitled to a staged rating for the scar 
associated with his service-connected right knee disability.  
There is no other evidence of record which suggests that, at 
any time since the filing of the veteran's claim for an 
increased rating, in March 1997, his right knee disability 
has been more disabling than as currently rated under the 
present decision, to warrant any additional staging of his 
disability evaluation.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence supports 
the grant of a separate 10 percent evaluation for the right 
knee scar, from June 20, 2000, to June 9, 2004.  However, the 
preponderance of the evidence is against the grant of a 
disability evaluation in excess of 10 percent for service-
connected right knee osteoarthritis, from March 21, 1997.  
The evidence also preponderates against the grant of an 
evaluation in excess of 10 percent for service-connected 
right knee instability, from June 20, 2000.  All reasonable 
doubt has been resolved in the veteran's favor.  See Gilbert, 
supra.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for service-connected osteoarthritis of the right 
knee, from March 21, 1997, is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for service-connected instability of the right knee, 
from June 20, 2000, is denied.  

From June 20, 2000, to June 9, 2004, entitlement to a 
separate evaluation of 10 percent for a scar that is related 
to service-connected right knee disability is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


